DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Regarding claims 7 and 8, the phrase "parenthetic expression" should be deleted.  It is unclear whether the limitation(s) in the parenthesis are part of the claimed invention.  Appropriate correction is required.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chenko (Science of synthesis (2005), 18, 1135-1201) in view of Ingeburg et al (DD 274820) or Williams (US 6,350,926).
method of producing a fluorine-containing sulfide compound represented by the 
following formula (2): [Formula 2]

    PNG
    media_image1.png
    86
    168
    media_image1.png
    Greyscale

(wherein A3 and A4 are independently a hydrocarbyl group with a carbon number of 1 to 3; n and m represent the numbers of fluorine atoms binding to A3 and A4, with n+m =1 to 13 being satisfied), comprising reacting a chlorine-containing sulfide compound represented by the 
following formula (1): [Formula 1]

    PNG
    media_image2.png
    87
    169
    media_image2.png
    Greyscale

(wherein Al and A2 are independently a hydrocarbyl group with a carbon number of 1 to 3; n and m represent the numbers of chlorine atoms binding to A' and A2, with n+m =1 to 13 being satisfied) and a fluorinating agent, wherein the reaction is performed in the presence of at least one selected from the group consisting of metal fluorides supported on activated charcoal, metal chlorides supported on activated charcoal, and metal catalysts supported on activated charcoal.
	Chenko teaches that many trifluoromethyl sulfides are made from the corresponding trichloromethyl sulfides by halogen exchange, usually with antimony (III)fluoride containing some antimony (V) chloride, or with hydrogen fluoride.  For example, trifluoro(methylsufanyl)methane (71) is obtained in 73% yield from trichloro(methylsufanyl)methane (70) and antimony(III)fluoride containing antimony (V) chloride.  See scheme 31, page 1153. 

    PNG
    media_image3.png
    235
    913
    media_image3.png
    Greyscale


Chenko teaches that finely pulverized SbF3 (150g, 0.84 mol) and SbCl5 (2g) were placed in a 500 ml, three necked flask equipped with a sealed stirrer, a dropping funnel, and a condenser connected to a dry ice trap.  MeSCCl3 (70; 46 g, 0.28 mol) was added over 15 minutes.  The flask was warmed in a water bath at 95 C until refluxing stopped (Ca. 1 h).  The liquid (28g) that had collected in the dry ice trap was purified by distillation over a low-temperature column; yield: 24.3 g (73%);bp 11.5-11.7 0 C/750 Torr.  See page 1154, lines 4-9.
	The difference between Chenko and the claimed invention is that the instant claims require that the reaction is carried out in the presence of metal fluorides supported on active charcoal, metal chlorides supported on activated charcoal, and metal catalyst supported on activated charcoal. However, Ingeburg teaches a fluorination reaction, in which the chlorine atom in the S-C-Cl substructure of the compound is replaced by a fluorine atom in a halogen exchange reaction, the reaction is performed in the presence of an iron or chrome catalyst and uses hydrogen fluoride that has a temperature equal to or greater than the boiling point thereof; and that chrome (III) fluoride and iron (III) chloride supported by active carbon are used as the catalyst (see claims, Table 1, Examples 2-4, etc.). Moreover, Williams in a similar reaction, in which the chlorine atom in the -C-Cl substructure of the compound is subjected to halogen exchange with a fluorine atom, indicates that: the fluorination may be carried out in the presence of a multivalent metal halide that serves as a catalyst; the multivalent metal halide may be in the presence of active carbon; and the catalyst are suitable for liquid phase or gas phase reaction.  See col. 1. Lines 15-68.
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the catalyst system of Williams or Ingeburg in Chenko, for the same type of the reaction, in order to enhance the yield and the purity of the desired product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622